Exhibit 10.2

UWHARRIE CAPITAL CORP

2006 EMPLOYEE STOCK PURCHASE PLAN

Uwharrie Capital Corp (the “Company”) hereby adopts this 2006 EMPLOYEE STOCK
PURCHASE PLAN (the “Plan”) as further described herein.

ARTICLE I

PURPOSE AND SCOPE OF PLAN

 

1.1 Purpose.

The purpose of the Plan is to encourage employees of Uwharrie Capital Corp (the
“Company”) and companies which are, or during the term of the Plan become,
subsidiaries of the Company or subsidiaries of its subsidiaries (the
“Subsidiaries” and each a “Subsidiary”) to acquire equity interests in the
Company and to encourage their continued employment by giving them options to
purchase shares of the Company’s capital stock and, thereby, the opportunity to
share the benefit of increases in the value of the Company’s capital stock.

 

1.2 Stock to be Issued under Plan; Aggregate Limitation.

Pursuant to and in accordance with the terms of the Plan, options (“Options”)
may be granted from time to time to purchase shares of the Company’s common
stock, $1.25 par value per share (“Common Stock”). The Options are intended to
constitute options issued pursuant to an “employee stock purchase plan” within
the meaning of Section 423 of the Internal Revenue Code of 1986, as amended (the
“Code”).

The aggregate number of shares of Common Stock which may be sold upon the
exercise of Options granted under the Plan is 94,474 shares, which maximum
number is subject to adjustment as provided in Paragraph 6.1 hereof. Shares of
Common Stock sold by the Company upon the exercise of Options granted hereunder,
at the sole discretion of the Company, may be issued from the Company’s
authorized but unissued shares, or be issued and outstanding shares purchased by
the Company on the open market or in private transactions. Upon the expiration
or termination of an Option granted pursuant to the Plan, any shares of Common
Stock which have not been issued and purchased pursuant to the exercise of that
Option shall again become available for the grant of new Options under the Plan.

 

1.3 Effective Date; Termination Date.

The Plan shall be subject to approval by a vote of the holders of a majority of
the shares of the Company’s Common Stock present or represented, in person or by
proxy, and entitled to vote at a meeting of the Company’s shareholders held in
accordance with North Carolina law. Subject to such approval, the Plan shall
become effective as of May 16, 2006 (the “Effective Date”), which is the date of
adoption of the Plan by the Company’s Board of Directors) and, unless sooner



--------------------------------------------------------------------------------

terminated as provided herein, shall terminate at 5:00 P.M. on May 16, 2016 (the
“Termination Date”). Following the Termination Date, no further Options may be
granted under the Plan, but such termination shall not effect any Option granted
prior to the Termination Date.

ARTICLE II

PLAN ADMINISTRATION

 

2.1 General.

The Plan shall be administered by a committee (the “Committee”) of, and
appointed by, the Board of Directors of the Company, and which shall be composed
of not less than three members of the Board of Directors who (i) are not
employees of the Company and who are not, during the one year prior to service
as members of the Committee, granted or awarded any equity securities of the
Company pursuant to the Plan or any other plan of the Company or any of its
affiliates, and who (ii) otherwise qualify as “disinterested administrators” as
defined in Rule 16b-3 (c) (2) (i) under the Securities Exchange Act of 1934.
Members of the Committee shall serve at the pleasure of the Board, and the Board
of Directors, from time to time and at its discretion, may remove members from
(with or without cause) or add members to the Committee or fill any vacancies on
the Committee, however created.

 

2.2 Duties.

In its administration of the Plan, the Committee shall have the following
authority, powers and duties:

 

(a) to determine the persons who are eligible to receive Options under the Plan;

 

(b) to construe and interpret the terms and provisions of the Plan and any
Options granted pursuant to the Plan;

 

(c) to make, adopt, amend, rescind, and interpret such rules and regulations not
inconsistent with the Plan or law as it from time to time deems reasonable and
necessary for the interpretation and administration of the Plan;

 

(d) to prescribe the form or forms of the instruments evidencing any Options
granted under the Plan and of any other instruments required under the Plan and
to change such forms from time to time;

 

(e) subject to the provisions of Articles III and IV below, to make any and all
determinations in connection with each grant of Options pursuant to the Plan
(including without limitation the timing of each grant of Options and the Annual
Factor, Fair Market Value, Applicable Percentage, Option Price and Option Term)
and otherwise in the administration of the Plan;

 

(f) to take all other actions provided for herein or deemed by it, in its
discretion, to be necessary or advisable to administer the Plan in a proper and
effective manner.

 

2



--------------------------------------------------------------------------------

2.3 Meetings and Voting.

The Committee shall select one of its members as Chairman and shall hold
meetings at such times and places as it shall deem necessary or desirable. A
majority of the members of the Committee shall constitute a quorum for all
matters with respect to administration of the Plan, and acts of a majority of
the members of the Committee present at meetings at which a quorum is present,
or acts reduced to and approved in writing by all of the members of the
Committee without a meeting, shall be valid acts of the Committee.

 

2.4 Effect of Committee Action.

All actions, decisions and determinations of the Committee in connection with
the administration of the Plan, and in connection with the interpretation and
construction of, or questions or other matters concerning, the Plan or any
Options granted, shall (i) be made consistent and in accordance with the terms
of the Plan and shall be designed to cause the Plan to continue to comply with
Section 423 of the Code, and (ii) shall be final, conclusive and binding on all
persons, including the Company, its shareholders, Eligible Employees and any
other person claiming any interest in any Option; provided, however, that any
action, decision, interpretation or determination, other than those respecting
the actual grant of Options, shall be subject to review by the Board of
Directors, either on its own initiative, at the request of the Committee or on
application of any aggrieved party. In such a case, the determination of the
Board of Directors on such review shall be final and binding on all affected
parties.

 

2.5 Indemnification.

To the extent permitted by applicable law, and in addition to such other rights
of indemnification members of the Committee may have as Directors of the
Company, the members of the Committee shall be indemnified by the Company
against the reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal thereof, to which they or any of
them may be a party by reason of any action taken or omitted in good faith under
or in connection with administration of the Plan or any Option granted hereunder
and against all amounts paid by them in settlement thereof (provided such
settlement is approved by independent legal counsel selected by the Company) or
paid by them in satisfaction of a judgment in any such action, suit or
proceeding, except in relation to matters as to which it shall be adjudged in
such action, suit or proceeding that any such Committee member is liable for
gross negligence or misconduct in the performance of his duties; provided,
however, that within sixty (60) days after institution of any such action, suit
or proceeding, such Committee member(s) shall in writing offer the Company the
opportunity, at its own expense, to handle and defend same.

 

3



--------------------------------------------------------------------------------

ARTICLE III

ELIGIBILITY

 

3.1 Eligible Employees.

Except as provided in Paragraph 3.2 below, each employee of the Company and/or
any Subsidiary who has been so employed on a continuous, full-time basis for a
period of not less than one year preceding the effective date of a grant of
Options under the Plan (the “Date of Grant”) and who remains actively employed
by the Company and/or any Subsidiary or is on paid or authorized but unpaid
leave of absence on that date (an “Eligible Employee”), shall be eligible to
receive an Option under the Plan in connection with that grant of Options. For
purposes of the Plan, the term “Eligible Employee” does not include (i) any
person whose customary employment is less than 20 hours per week, or whose
customary employment is less than 5 months in any calendar year, or (ii) any
person who is a “highly compensated” employee of the Company or any of its
Subsidiaries as defined in Section 414(q) of the Code. For purposes of
determining an employee’s eligibility to receive an Option, the Committee may,
at its sole discretion, give credit for the employee’s past service with any
financial institution or other entity that shall have been acquired by the
Company or any Subsidiary; provided, however, that all employees of the Company
and/or any Subsidiary who were employees of any such acquired entity shall be
treated alike for purposes of past service credit under the Plan.

 

3.2 Exclusion of Certain Shareholders.

Notwithstanding the provisions of Paragraph 3.1 above, in no event may an
employee be granted an Option if such employee, immediately after the Option is
granted, would own stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or its
parent or subsidiary corporation (as the terms “parent corporation” and
“subsidiary corporation” are defined in Sections 424(e) and (f) of the Code).
For purposes of determining stock ownership under this paragraph, the rules of
Section 424(d) of the Code shall apply, and shares of the Company’s stock which
an Eligible Employee may purchase under outstanding options of any type shall be
treated as shares owned by such employee.

ARTICLE IV

GRANT OF OPTIONS

 

4.1 Authorization to Grant Options.

Pursuant to the Plan, from time to time prior to the Termination Date the
Company may grant Options to Eligible Employees to purchase shares of Common
Stock. Each such grant of Options must be specifically approved by the Committee
and, in connection with each such grant, Options will be granted in accordance
with the terms of the Plan to all persons who are Eligible Employees as of the
Date of Grant of such Options. However, notwithstanding anything contained
herein to the contrary, in no event may the Committee approve a grant of Options
under the Plan while any Option previously granted hereunder shall remain
outstanding.

 

4



--------------------------------------------------------------------------------

4.2 Number of Shares.

At the time each grant of Options hereunder is approved by the Committee, the
Committee also shall specify a dollar amount of annual compensation (the “Annual
Factor”) on the basis of which the number of shares of Common Stock to be
covered by the Option granted to each Eligible Employee will be determined. Each
such Option will entitle the Eligible Employee to whom it is granted to purchase
a number of whole shares of Common Stock equal to the lesser of (i) such
employee’s annual rate of compensation as of the day prior to the Date of Grant
of that Option (as determined by the payroll records of the corporation that
employs such person) divided by the Annual Factor set by the Committee for that
grant of Options, or (ii) 500. The Annual Factor may be different for each grant
of Options under the Plan; however, in connection with each separate grant of
Options the Annual Factor shall be the same for all Eligible Employees.

The term “compensation” as used herein is defined as an Eligible Employee’s
annualized regular, fixed base salary or wages based on the Eligible Employee’s
salary or wage rate (and number of hours per week) in effect at the time of
grant. Compensation does not include any bonus, overtime payment, contribution
by an employer corporation to an employee benefit plan or other similar payment
or contribution.

 

4.3 Option Price.

The option or purchase price of each share of Common Stock covered by Options
included in each grant of Options under the Plan (the “Option Price”) shall be a
percentage (the “Applicable Percentage”) of the fair market value of one share
of the Common Stock on the Date of Grant of such Options (the “Fair Market
Value”). The Applicable Percentage for each grant of Options shall be determined
by the Committee, but (i) in no event may be less than 85% nor more than 100%,
and (ii) may be different for each grant of Options, but in connection with each
separate grant of Options shall be the same for all Eligible Employees.

The Fair Market Value of a share of the Company’s outstanding Common Stock on
any particular date shall be, (i) if the Common Stock is not then listed on the
Nasdaq Stock Market, the fair market value of a share of the Common Stock as
determined by the Committee in its sole discretion in such manner as it shall
deem to be reasonable and appropriate, or, (ii) if the Common Stock is listed on
the Nasdaq Stock Market, the average of the bid and asked prices for a share of
the Common Stock as quoted by Nasdaq on such date.

 

4.4 Option Notices.

Each Option granted pursuant to the Plan shall be evidenced by a written notice
(an “Option Notice”) delivered to the Eligible Employee to whom such Option is
granted and which shall specify (i) the Date of Grant of the Option, (ii) the
number of shares covered by the Option, and (iii) the Option Price of the
covered shares. Each Option Notice shall be in such form as the Committee shall
determine and shall incorporate by reference the terms and provisions of the
Plan. No Eligible Employee shall have any rights hereunder to purchase any
shares of Common

 

5



--------------------------------------------------------------------------------

Stock until an Option has been granted to him and such Option is evidenced by an
Option Notice delivered to him, all as provided herein.

 

4.5 Limitation on Purchases.

Notwithstanding the foregoing provisions of the Plan or the terms of any Option
granted hereunder, no employee of the Company or any Subsidiary shall be
permitted to purchase shares of the Company’s stock under all employee stock
purchase plans (including this Plan) of his employer corporation and its related
corporations at a rate which exceeds $25,000 in fair market value of such stock
(determined at the time the Option is granted) for each calendar year in which
any option granted to such individual pursuant to any such plan is outstanding
at any time. This limitation applies only to options granted under “employee
stock purchase plans” as defined by Section 423 of the Code and does not limit
the amount of the Company’s stock which an Eligible Employee may purchase under
any other stock or bonus plan then in effect.

ARTICLE V

TERMS AND CONDITION OF OPTIONS; PURCHASE OF SHARES

 

5.1 Term of Options; Expiration or Termination.

Except as otherwise provided below, the term of each Option (the “Option Term”)
shall extend for a period commencing on the Date of Grant and ending on the 15th
day of the twenty-fourth calendar month (including the month in which the Option
is granted) following the Date of Grant of such Option (the “Expiration Date”)
Notwithstanding anything contained herein or in any Option Agreement to the
contrary, to the extent that an Option shall not previously have been exercised
in the manner required by the Plan, it shall expire and terminate at 5:00 P.M.
on its Expiration Date.

In addition to the termination provisions set forth above, Options granted
pursuant to the Plan shall terminate or may be terminated as provided in
Paragraphs 5.6 and 6.1 below. Upon the expiration or termination of all or any
portion of an Option, such Option or portion thereof shall, without any further
act by the Company, expire and no longer be exercisable or confer any rights to
any person to purchase shares of Common Stock under the Plan.

 

5.2 Election by Eligible Employee.

Each Option shall entitle the Eligible Employee to whom it is granted to
purchase up to the total number of shares of Common Stock specified in the
Option Notice relating to that Option, and to purchase all or any portion of
such shares at the times and in the manner specified below.

During the first fifteen (15) days of each December and June during the Option
Term of each Option granted under the Plan (the “Election Periods”), an Eligible
Employee may elect to purchase shares pursuant to his Option. In order to make
such election, the Eligible Employee must give written notice (an “Election
Notice”) to the Company as to the number of shares he wishes to purchase (the
“Elected Shares”). Such notices must be made on a form supplied by the Company
for that purpose and must be accompanied by full payment of the Option Price of
all

 

6



--------------------------------------------------------------------------------

Elected Shares or, if the Eligible Employee intends that payment for any of the
Elected Shares be made from funds held for him under the payroll deduction plan
described in Paragraph 5.4 below, such notice must indicate that payment of the
Option Price for those shares will be made by transfer of funds under that plan.
Purchases of Elected Shares shall be made on the Company’s last business day of
each such month (the “Purchase Dates”). An Eligible Employee’s Election Notice
as to any number of Elected Shares shall be irrevocable as to that number of
shares and may not be altered or changed by such Eligible Employee following
receipt of such notice by the Company.

The failure of an Eligible Employee to deliver an Election Notice to the Company
in a timely manner to purchase all shares covered by an Option before the
Expiration Date of that Option will be conclusively deemed to be an election by
the Eligible Employee not to purchase, and a forfeiture of his rights to
purchase, any and all such remaining shares covered by that Option; and, on the
Expiration Date that Option shall immediately terminate and be of no further
force or effect.

At its sole discretion and upon written notice to Eligible Employees, the
Committee may (i) provide for Election Periods during other months during the
Option Term of Options granted under the Plan, or, (ii) at the time any Options
are granted, place other restrictions or limitations on the exercise of those
Options.

 

5.3 Payment of Option Price.

Payment of the aggregate Option Price of Elected Shares must be delivered to the
Company (in the form of certified or other collected U.S. funds) with the
Election Notice pertaining to those Elected Shares required by Paragraph 5.2
above, or, in the case of any Eligible Employee participating in the payroll
deduction plan, such payment must be transferred to the Company as described in
Paragraph 5.4 below. If during any Election Period an Eligible Employee elects
to purchase a number of shares greater than the number which could be purchased
with funds credited to him under the payroll deduction plan, then payment of the
aggregate Option Price of such excess Elected Shares must accompany the
employee’s Election Notice with respect to those shares.

If payment of the Option Price of any Elected Shares is not made as required
herein, then the Eligible Employee’s Election Notice will not be effective as to
those shares and he will not be allowed to purchase those shares on the Purchase
Date for that Election Period, but those shares may be reelected during a later
Election Period (subject to final forfeiture as described in Paragraph 5.1
above)

 

5.4 Payroll Deduction Plan.

Any Eligible Employee may participate in a payroll deduction plan under which,
at the Eligible Employee’s written instruction, a specified amount will be
deducted from each payment of his salary or wages received on or before the
Expiration Date of the Eligible Employee’s Option (or, in the case of an
Eligible Employee whose salary or wages are paid other than monthly, from the
second payment of wages each month), and will be applied in the manner described
below

 

7



--------------------------------------------------------------------------------

toward the purchase of Elected Shares pursuant to his Option. Such instruction
may be given only on a form of written authorization supplied by the Company for
that purpose, and shall specify a dollar amount to be withheld from each salary
or wage payment. The amount of such deduction shall not exceed the aggregate
Option Price of all shares covered by the Eligible Employee’s Option which have
not yet been purchased, divided by the number of the Eligible Employee’s salary
or wage payments (or, in the case of an Eligible Employee whose salary or wages
are paid other than monthly, the number of wage payments from which deductions
will be made as described above) remaining prior to the Expiration Date of the
Option. Once a payroll deduction authorization is given by an Eligible Employee,
he may change the amount of the deduction, or terminate the deduction
authorization, only upon prior written notice to the Company. Any such change in
amount or termination shall be effective only on the January 1 or July 1 next
following receipt of the Eligible Employee’s written notice thereof. Once an
Eligible Employee has terminated a payroll deduction authorization, he may not
give a new authorization or participate further in the payroll deduction plan
until the January 1 or July 1 next following receipt by the Company of a new
written payroll deduction authorization from the Eligible Employee.

All amounts deducted from the salaries or wages of all Eligible Employees
pursuant to their payroll deduction authorizations shall be delivered to the
Company’s subsidiary bank, Bank of Stanly (the “Bank”) which will hold such
funds as custodian for each Eligible Employee in an interest-bearing deposit
account.

Upon receipt by the Company of an Election Notice from an Eligible Employee with
respect to the purchase of Elected Shares for which payment will be made with
funds held by the Bank, the Company will so notify the Bank and the Bank will
transfer to the Company from funds credited to the Eligible Employee on the
Bank’s books and records the aggregate Option Price of those Elected Shares (but
not more than the aggregate amount then credited to that Eligible Employee).

An Eligible Employee who has terminated a payroll deduction authorization as
provided above, or whose Option has expired or been terminated, may request in
writing that funds then credited to him on the Bank’s books and records be paid
to him, and, following receipt of such a request by the Bank, all such funds
which previously have not been transferred to the Company for the purchase of
stock promptly will be paid to the Eligible Employee. Following the expiration
or termination of an Eligible Employee’s Option, any remaining funds credited to
him on the Bank’s books and records which previously have not been transferred
to the Company for the purchase of stock shall be paid to the Eligible Employee.

 

5.5 Assignment.

Options granted to an Eligible Employee hereunder shall not be assignable or
transferable except by will or by the laws of descent and distribution, and,
during the lifetime of the Eligible Employee, may be exercised only by him. More
particularly, but without limiting the generality of the foregoing, an Option
may not be sold, assigned, transferred (except as noted herein), pledged or
hypothecated in any way and shall not be subject to execution, attachment or
similar process.

 

8



--------------------------------------------------------------------------------

5.6 Termination of Options; Effect.

(a) Termination of Employment: In the event an Eligible Employee’s employment
with the Company or any Subsidiary shall terminate or be terminated during an
Option Term for any reason other than his or her death, “Disability” (as defined
below) or “Retirement” (as defined below), then the Eligible Employee’s Option
shall terminate at the times specified below as to any unpurchased shares,
including any Elected Shares to be purchased pursuant to an Option on a Purchase
Date occurring after the date of his termination of employment.

Authorized leaves of absence and transfers of employment by an Eligible Employee
between the Company and a Subsidiary, or between two Subsidiaries, without a
break in service, shall not constitute terminations of employment for purposes
of the Plan. The Committee shall determine whether any other absence for
military or government service or for any other reasons shall constitute a
termination of employment for purposes of the Plan, and the Committee’s
determination shall be final.

(i) If, prior to the Expiration Date of his or her Option, an Eligible Employee
voluntarily terminates his or her employment with the Company or any of its
Subsidiaries (other than as a result of “Retirement” (as defined below), then,
to the extent it shall not previously have been exercised in the manner required
by the Plan, any Option previously granted to the Eligible Employee which
remains outstanding and in effect immediately shall terminate and be of no
further force or effect on the effective date of such termination of employment.

(ii) If, prior to the Expiration Date of his or her Option, an Eligible
Employee’s employment with the Company or any of its Subsidiaries is terminated
as a result of “Retirement” (as defined below) with the consent of the Company,
the Eligible Employee shall have the right to exercise his rights pursuant to
his Option within ninety (90) days following the date of such Retirement, but
not later than the Expiration Date of the Option, in accordance with the terms
of the Plan.

The termination of an Eligible Employee’s employment with the Company or any of
its Subsidiaries which is treated as a “retirement” under the terms of the
Company’s Employee Savings Plus and Profit Sharing Plan, or the termination of
an Optionee’s employment at such earlier time or under such other circumstances
as the Committee shall agree in writing to treat as “Retirement” for purposes of
the Plan, shall be deemed to be a “Retirement” with the consent of the Company.
The Committee shall determine whether any termination of employment is to be
considered Retirement with the consent of the Company, and the Committee’s
determination shall be final.

(iii) If, prior to the Expiration Date of his or her Option, an Eligible
Employee’s employment is terminated by the Company or any of its Subsidiaries
other than for Cause (as defined below), then, to the extent it shall not
previously have been exercised in the manner required by the Plan, any Option
previously granted to the Eligible Employee which remains outstanding and in
effect shall terminate and be of no further force or effect on the date ninety
(90) days following the effective date of such termination of employment.

 

9



--------------------------------------------------------------------------------

(iv) If, prior to the Expiration Date of his or her Option, an Eligible
Employee’s employment is terminated by the Company or any of its Subsidiaries
for Cause, then, to the extent it shall not previously have been exercised in
the manner required by the Plan, any Option previously granted to the Eligible
Employee which remains outstanding and in effect immediately shall terminate and
be of no further force or effect on the earlier of the effective date of such
termination of employment or the date of a determination by the Company or any
of its Subsidiaries to terminate the Eligible Employee’s employment for Cause.

Within thirty (30) days after receipt by the Company of a written request
therefor from an Eligible Employee whose employment has been terminated
(voluntarily or by the Company or its Subsidiary), the Company shall pay to the
Eligible Employee any funds paid prior to the date of such termination for the
purchase of shares on a Purchase Date occurring after the date of termination
and for which such Elected Shares have not been issued.

For purposes of this Paragraph 5.6(a), the Company or its Subsidiary shall have
“Cause” to terminate an Eligible Employee’s employment upon:

(i) a determination by the Company or its Subsidiary, in good faith, that the
Eligible Employee (A) has failed in any material respect to perform or discharge
his duties or responsibilities of employment, or (B) is engaging or has engaged
in willful misconduct or conduct which is detrimental to the business prospects
of the Company or its Subsidiary or which has had or likely will have a material
adverse effect on the Company’s or its Subsidiary’s business or reputation;

(ii) the violation by the Eligible Employee of any applicable federal or state
law, or any applicable rule, regulation, order or statement of policy
promulgated by any governmental agency or authority having jurisdiction over the
Company or its Subsidiaries (a “Regulatory Authority”), including but not
limited to the Federal Deposit Insurance Corporation, the North Carolina Banking
Commissioner, the North Carolina State Banking Commission, the Federal Reserve
Board or any other regulator, which results from the Eligible Employee’s gross
negligence, willful misconduct or intentional disregard of such law, rule,
regulation, order or policy statement and results in any substantial damage,
monetary or otherwise, to Company or any of its Subsidiaries or to its
reputation;

(iii) the commission in the course of the Eligible Employee’s employment of an
act of fraud, embezzlement, theft or proven personal dishonesty, or the Eligible
Employee’s being charged with any felony or other crime involving moral
turpitude (whether or not such act or charge involves the Company or its assets
or results in criminal indictment, charges, prosecution or conviction)

(iv) the conviction of the Eligible Employee of any felony or any criminal
offense involving dishonesty or breach of trust, or the occurrence of any event
described in Section 19 of the Federal Deposit Insurance Act or any other event
or circumstance which disqualifies the Eligible Employee from serving as an
employee or executive officer of, or a party affiliated with, the Company or any
of its Subsidiaries; or, in the event the Eligible Employee becomes

 

10



--------------------------------------------------------------------------------

unacceptable to, or is removed, suspended or prohibited from participating in
the conduct of the Company’s or any of its Subsidiaries’ affairs (or if
proceedings for that purpose are commenced), by any Regulatory Authority;

(v) the exclusion of the Eligible Employee by the carrier or underwriter from
coverage under the Company’s then current “blanket bond” or other fidelity bond
or insurance policy covering its or its Subsidiaries’ directors, officers or
employees, or the occurrence of any event which the Company or any of its
Subsidiaries believes, in good faith, will result in the Eligible Employee being
excluded from such coverage, or having coverage limited as to the Eligible
Employee as compared to other covered officers or employees, pursuant to the
terms and conditions of such “blanket bond” or other fidelity bond or insurance
policy; or,

(vi) the Eligible Employee’s excessive use of any addictive drug or use of any
controlled substance, as defined at 21 U.S.C. § 802 and listed on Schedules I
through V of 21 U.S.C. § 812, as revised from time to time, and as defined by
other federal laws and regulations, his use of legal drugs that have not been
obtained legally or are not being taken as prescribed by a licensed physician,
or his use of alcohol in a manner that adversely affects the performance of his
or her employment duties, prevents him or her from performing his or her
employment duties safely or creates a risk to the safety of others at the
workplace.

For purposes of this Plan, the determination of whether any termination of an
Optionee’s employee was for Cause shall be within the sole discretion of the
Committee.

(b) Disability of Eligible Employee: If, prior to the Expiration Date of his or
her Option, an Eligible Employee becomes “Disabled” (as defined below) and his
or her employment with the Company or any of its Subsidiaries is terminated as a
result, then, to the extent it shall not previously have been exercised in the
manner required by the Plan, any Option previously granted to the Eligible
Employee which remains outstanding and in effect shall terminate and be of no
further force or effect on the date ninety (90) days following the effective
date of such termination of employment. For purposes of this Paragraph 5.6 (b),
an Eligible Employee shall be considered “Disabled” at such time as he or she is
determined to be permanently disabled such as would qualify the Eligible
Employee for benefits under the Company’s long term disability insurance plan
which is applicable to the Eligible Employee.

(c) Death of Eligible Employee: If an Eligible Employee shall die while employed
by the Company or a Subsidiary during an Option Term, his designated beneficiary
(determined either by will or other writing delivered to the Committee in
advance), or if no designated beneficiary, the personal representative of his
estate, shall have the right to exercise such Eligible Employee’s rights
pursuant to his Option following the date of his death, but not later than the
Expiration Date of the Option, in accordance with the terms of the Plan.

 

11



--------------------------------------------------------------------------------

ARTICLE VI

GENERAL PROVISIONS

 

6.1 Allotment of Options.

 

(a) Changes in Capitalization; Stock Splits and Dividends. In the event of
(i) any dividend payable by the Company in shares of Common Stock, or (ii) any
recapitalization, reclassification, split, consolidation or combination of, or
other change in or offering of rights to the holders of, Common Stock, or
(iii) an exchange of the outstanding shares of Common Stock for a different
number or class of shares of stock or other securities of the Company in
connection with a merger, consolidation or other reorganization of or involving
the Company (provided the Company shall be the surviving or resulting
corporation in any such merger or consolidation) then the Committee may, in such
a manner as it shall determine in its sole discretion, appropriately adjust the
number and class or kind of shares or of the securities which shall be subject
to outstanding Options and/or the Option Price per share which must be paid
thereafter upon exercise of any Option. However, in no event shall any such
adjustment change the aggregate Option Price for all shares that could be
purchased pursuant to any Option.

Subject to review by the Board of Directors of the Company, any such adjustments
made by the Committee shall be consistent with changes in the Company’s
outstanding Common Stock resulting from the above events and, when made, shall
be final, conclusive and binding upon all persons, including, without
limitation, the Company, its shareholders and each Eligible Employee or other
person having any interest in any Option so adjusted. Any fractional shares
resulting from any such adjustment shall be eliminated. However, notwithstanding
anything contained herein to the contrary, Options granted pursuant to the Plan
shall not be adjusted in a manner that causes the Options to fail to continue to
qualify as options issued pursuant to an “employee stock purchase plan” within
the meaning of Section 423 of the Code.

 

(b) Dissolution; Merger or Consolidation; Sale of Assets. In the event of a
dissolution or liquidation of the Company, the sale of substantially all the
assets of the Company, or a merger or consolidation of the Company with or into
any other corporation or entity (or any other such reorganization or similar
transaction) in which the Company is not the surviving or resulting corporation
(and if a provision is not made in such transaction for the continuance of this
Plan or the assumption of Options by any successor to the Company or for the
substitution for Options of new options covering shares of any successor
corporation or a parent or subsidiary thereof) then, in such event, all rights
of Eligible Employees pursuant to all outstanding Options shall terminate and be
of no further effect to the extent such Options are not exercised during an
Election Period preceding the effective date of such dissolution, liquidation,
sale, merger, consolidation or other reorganization (or at such other time and
pursuant to such rules and regulations as the Committee shall determine and
promulgate to the Eligible Employees).

 

(c)

Miscellaneous. The grant of an Option pursuant to the Plan shall not affect in
any way

 

12



--------------------------------------------------------------------------------

 

the right or power of the Company to (i) make adjustments, recapitalizations,
reclassifications, reorganizations or any other changes in its capital or
business structure or its business, (ii) to merge or consolidate, or to
dissolve, liquidate, sell or transfer all or any part of its business or assets,
or (iii) to issue bonds, debentures, preferred or other preference stock ahead
of or affecting the Common Stock or the rights thereof.

 

6.2 Rights as a Shareholder.

No Eligible Employee shall have any rights as a shareholder of the Company with
respect to any Common Stock subject to an Option until such Option has been
validly exercised in the manner described herein, and until full payment of the
Option Price has been made for such shares hereunder and a stock certificate
therefor has actually been issued to and registered in such Eligible Employee’s
name on the Company’s stock records. Except for adjustments as provided in
Paragraph 6.1 above, no adjustment will be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property) distributions or
other rights as to which the record date for determining shareholders entitled
to receive the same is prior to the date of the issuance of such certificate.

 

6.3 No Right to Employment.

Nothing in the Plan or in any Option Notice is intended or shall be deemed or
interpreted to constitute an employment agreement or to confer upon an Optionee
any right of employment with the Company or a Subsidiary, including without
limitation any right to continue in the employ of the Company or a Subsidiary,
or to interfere with or otherwise restrict in any way the right of the Company
or a Subsidiary to discharge or terminate the employment of an Eligible Employee
at any time for any reason whatsoever, with or without cause.

 

6.4 Legal Restrictions.

If in the opinion of legal counsel for the Company the issuance or sale of any
shares of Common Stock pursuant to the exercise of an Option would not be lawful
without registration under the Securities Act of 1933 (the “Act”) or without
some other action being taken or for any other reason, or would require the
Company to obtain approval from any governmental authority or regulatory body
having jurisdiction deemed by such counsel to be necessary to such issuance or
sale, then the Company shall not be obligated to issue or sell any Common Stock
pursuant to the exercise of any Option to its Eligible Employee or any other
authorized person unless a registration statement that complies with the
provisions of the Act in respect of such shares is in effect at the time
thereof, or all other required or appropriate action has been taken under and
pursuant to the terms and provisions of the Act or other applicable law, or the
Company receives evidence satisfactory to such counsel that the issuance and
sale of such shares, in the absence of an effective registration statement or
other required or appropriate action, would not constitute a violation of the
Act or other applicable law, or unless any such required approval shall have
been obtained. The Company is in no event obligated to register any such shares,
to comply with any exemption from registration requirements or to take any other
action which may be required in order to permit, or to remedy or remove any
prohibition or limitation on, the issuance or sale of such shares to any
Eligible Employee or other authorized person.

 

13



--------------------------------------------------------------------------------

The Committee, as a condition of the grant of an Option and/or the exercise
thereof, may require that the Eligible Employee execute one or more undertakings
in such form as the Committee shall prescribe to the effect that such shares are
being acquired for investment purposes only and not with a view to the
distribution or resale thereof.

Notwithstanding anything contained herein to the contrary, it is understood and
agreed that neither the Company nor any of its Subsidiaries (or any of their
successors in interest) shall be required to take any action under this Plan or
any Option granted hereunder if:

 

(a) the Company is declared by any Regulatory Authority to be insolvent, in
default or operating in an unsafe or unsound manner; or,

 

(b) in the opinion of counsel to the Company, such payment or action:

 

  (i) would be prohibited by or would violate any provision of state or federal
law applicable to the Company or any of its Subsidiaries, including without
limitation the Federal Deposit Insurance Act as now in effect or hereafter
amended;

 

  (ii) would be prohibited by or would violate any applicable rules,
regulations, orders or statements of policy, whether now existing or hereafter
promulgated, of any Regulatory Authority; or,

 

  (iii) otherwise would be prohibited by any Regulatory Authority.

 

6.5 No Obligation to Purchase Shares.

The granting of an Option pursuant to the Plan shall impose no obligation on the
Eligible Employee to purchase any shares covered by such Option.

 

6.6 Payment of Taxes.

Each Eligible Employee shall be responsible for all federal, state, local or
other taxes of any nature as shall be imposed pursuant to any law or
governmental regulation or ruling on any Option or the exercise thereof or on
any income which an Eligible Employee is deemed to recognize in connection with
an Option. If the Committee shall determine to its reasonable satisfaction that
the Corporation or any Subsidiary is required to pay or withhold the whole or
any part of any estate, inheritance, income, or other tax with respect to or in
connection with any Option, the exercise thereof or the Eligible Employee’s
resale of any Elected Shares, then the Company or such Subsidiary shall have the
full power and authority to withhold and pay such tax out of any Elected Shares
purchased by the Eligible Employee or from the Eligible Employee’s salary or any
other funds otherwise payable to the Eligible Employee, or, prior to and as a
condition of exercising such Option, the Company may require that the Eligible
Employee pay to it in cash the amount of any such tax which the Company, in good
faith, deems itself required to withhold.

 

14



--------------------------------------------------------------------------------

6.7 Choice of Law.

The validity, interpretation and administration of the Plan and of any rules,
regulations, determinations or decisions made thereunder, and the rights of any
and all persons having or claiming to have any interest therein or thereunder,
shall be determined exclusively in accordance with the laws of the State of
North Carolina. Without limiting the generality of the foregoing, the period
within which any action in connection with the Plan must be commenced shall be
governed by the laws of the State of North Carolina, without regard to the place
where the act or omission complained of took place, the residence of any party
to such action, or the place where the action may be brought or maintained.

 

6.8 Amendment of Plan.

The Board of Directors, upon recommendation of the Committee, may, from time to
time, amend, modify, suspend or discontinue the Plan at any time without notice,
provided that no Eligible Employee’s existing rights are adversely affected
thereby; and, provided further that, except with the approval of shareholders of
the Company and no more frequently than once each six months, or otherwise as
provided in Paragraph 6.1 hereof or to comport with changes in the Code, no such
amendment of the Plan shall: (a) increase the aggregate number of shares which
may be sold upon the exercise of Options granted under the Plan; (b) change the
formula by which the Option Price is determined; (c) change the formula by which
the number of shares which any Optionee may purchase is determined; or,
(d) change the provisions of the Plan with respect to the determination of
Eligible Employees and the timing of grants of Options. In the event the Board
shall terminate or discontinue the Plan, such action shall not operate to
deprive any Eligible Employee of any rights theretofore acquired by him or her
under the Plan, and any Options outstanding as of the date of any such
termination shall remain in full force and effect according to their terms as
though the Plan had not been terminated.

 

6.9 Application of Funds.

The proceeds received by the Company from the sale of Common Stock pursuant to
Options granted under the Plan will be used for general corporate purposes.

 

6.10 Notices.

Except as otherwise provided herein, any notice which the Company or an Eligible
Employee may be required or permitted to give to the other shall be in writing
and shall be deemed duly given when delivered personally or deposited in the
United States mail, first class postage prepaid, and properly addressed. Notice,
if to the Company, shall be sent to its Executive Vice President-Investor
Relations at the following address:

Uwharrie Capital Corp

Post Office Box 338

Albemarle, North Carolina 28002-0338

 

15



--------------------------------------------------------------------------------

Any notice sent by mail by the Company to an Optionee shall be sent to the most
current address of the Optionee as reflected on the records of the Company or
its Subsidiaries as of the time said notice is required. In the case of a
deceased Optionee, any notice shall be given to the Optionee’s personal
representative if such representative has delivered to the Company evidence
satisfactory to the Company of such representative’s status as such and has
informed the Company of the address of such representative by notice pursuant to
this Paragraph 6.10.

 

6.11 Conformity With Applicable Laws and Regulations.

With respect to persons who are subject to Section 16 of the Securities Exchange
Act of 1934, the Plan and each Option granted and other transaction under it are
intended to satisfy applicable conditions of Rule 16b-3 of the Securities and
Exchange Commission (as such Rule may be modified, amended or superseded from
time to time). To the extent any provision of the Plan or any Option, or any
action by the Committee or the Board of Directors, shall fail to so comply,
then, to the extent permitted by law and deemed advisable by the Committee, such
provision or action shall be deemed null and void.

 

6.12 Successors and Assigns.

Subject to Paragraph 5.5 above, this Plan shall bind and inure to the benefit of
the Company, any Optionee, and their respective successors, assigns, personal or
legal representatives and heirs.

 

6.13 Severability.

It is intended that each provision of this Plan shall be viewed as separate and
divisible, and in the event that any provision hereof shall be held to be
invalid or unenforceable, the remaining provisions shall continue to be in full
force and effect.

 

6.14 Titles.

Titles of Articles and Paragraphs are provided herein for convenience only, do
not modify or affect the meaning of any provision herein, and shall not serve as
a basis for interpretation or construction of this Plan.

 

6.15 Gender and Number.

As used herein, the masculine gender shall include the feminine and neuter, the
singular number the plural, and vice versa, whenever such meanings are
appropriate.

 

16